EXHIBIT 10.51
COAL MINING LEASE — CROW TRIBAL LANDS — COAL LEASE
     This CROW TRIBAL LANDS COAL LEASE (hereinafter “Coal Lease”), made and
entered into this 13th day of February, 2004, to be effective thirty (30) days
after the date upon which Westmoreland exercises its option under Section 3.2 of
the Exploration Agreement (hereinafter referred to as the “Effective Date of
this Coal Lease”), between the CROW TRIBE OF INDIANS, Crow Agency, Montana 59022
(hereinafter “Lessor”), and WESTMORELAND RESOURCES, INC., a corporation
organized under the laws of the state of Delaware, with its principal place of
business at P.O. Box 449, Hardin, Big Horn County, Montana (hereinafter
“Lessee”).
W I T N E S S E T H:
     Lessor and Lessee, in consideration of these premises and for other
valuable consideration herein provided, hereby agree as follows:
ARTICLE 1 INDIAN MINERAL DEVELOPMENT ACT
     This Lease is entered into pursuant to the terms of the Indian Mineral
Development Act of 1982.
ARTICLE 2 INCORPORATION OF EXPLORATION AGREEMENT
     This Coal Lease is executed pursuant to and is expressly made subject to
the terms and conditions of that certain Exploration and Option to Lease
Agreement (herein the “Exploration Agreement”) executed contemporaneously with
this Coal Lease by and between Lessor and Lessee. The definitions, terms, and
conditions set forth in the Exploration Agreement, and all provisions listed in
Section 27.2 thereof, are incorporated herein by reference. Where there is a
conflict between the terms of the Exploration Agreement and this Coal Lease, the
terms of this Coal Lease shall prevail.
ARTICLE 3 LEASE OF INDIAN LAND
     Lessor, for and in consideration of the payments described in the
Exploration Agreement, and in consideration of the rents and royalties to be
paid by Lessee to Lessor hereunder, does hereby grant, demise, lease, and let
exclusively to Lessee, its successors and assigns, for the sole purpose of
mining Coal, all of Lessor’s right, title, and interest in that tract of land
(hereinafter the “Leased Premises”) identified as the Mining Area in accordance
with the terms and conditions of Section 8 of the Exploration Agreement, and the
use of the surface and subsurface overlying the same, in, under and upon the
Leased Premises, together with the right to exercise and conduct Mining Rights
and Mining Activities thereon and therein.

1



--------------------------------------------------------------------------------



 



ARTICLE 4 DEFINITION OF “MINING RIGHTS”
     “Mining Rights,” as used herein, shall mean all necessary or convenient
rights and privileges incident to the mining, storing, processing, and shipping
of Coal under this Coal Lease or any Coal acquired pursuant to Article 15,
including, but not limited to, the right to mine, remove, transport, and process
Coal in, on, or under the Leased Premises by any method; the right to market,
sell, and ship coal removed; the right to use Tribal Lands leased hereunder to
construct, maintain, and operate roadways, railroads, sidetracks, switches, haul
ways, dams, substations, buildings, processing plants, tipples, water drainage
courses and conveyors, and any other improvements or structures necessary or
convenient to accomplish the purpose of this Coal Lease; the right to use and
transport water developed by Lessee and any other water made available to the
Lessee on the Leased Premises; the right to enter in accordance with applicable
law upon the surface of the Leased Premises from time to time with tools,
equipment, and machinery for the purpose of drilling, taking core samples,
surveying, mapping, and performing environmental research; the right to pump and
discharge water; the right to transport, without further charge, rent, or
royalty, over and through the Leased Premises and over and through the Crow
Reservation from the Leased Premises, personnel, materials, supplies, and Coal,
including coal mined from other properties now or hereafter leased; the right to
make such other use of the Leased Premises as shall be necessary and convenient
for the mining, transporting, storage, and processing of Coal, Coal refuse, and
by-products; the right to do all things necessary and convenient to satisfy all
applicable legal requirements for environmental protection and reclamation
during and after Mining Activities; the right to ingress and egress to the
Leased Premises, including the right to construct, maintain, and operate access
roads, power lines, telephone lines, pipelines, and railroads to and in the
Leased Premises, the right to remove Lessee’s improvements, fixtures, and
equipment at the conclusion of mining or reclamation, all without further
charge, rent, or royalty, except as otherwise provided in the Exploration
Agreement.
     Subject to the provisions of Article 17 of this Coal Lease, any
rights-of-way across Crow Reservation land shall be granted in accordance with
applicable federal laws and regulations governing rights-of-way across Indian
land.
     The parties further agree that any off-lease Mining Rights to be exercised
by the Lessee shall be reasonable and necessary and shall be utilized by Lessee
in accordance with all applicable federal regulations, other than those waived
by the Secretary where waiver is found to be in the best interests of the Lessor
and is otherwise appropriate to effectuate the terms and conditions of this Coal
Lease. The parties further agree that Lessee will take whatever measures it
deems necessary to obtain whatever additional rights or interests may be
necessary for the uses of lands described in this Article from the owner or
owners of the surface estate other than the Lessor. The parties understand that
the Lessor grants to the Lessee only those rights and interests in the surface
estate within the Leased Premises that it owns or controls and will cooperate
with Lessee in Lessee’s efforts to obtain additional surface rights as provided
in the Exploration Agreement.
ARTICLE 5 COVENANT OF QUIET ENJOYMENT
     Lessor covenants that the Lessee, upon complying with the terms,
conditions, covenants, and agreements hereof, shall have quiet and peaceful
possession and enjoyment of the Leased Premises and the Mining Rights granted
herein.

2



--------------------------------------------------------------------------------



 



ARTICLE 6 TERM
     This Coal Lease is granted for a primary term of ten (10) years from the
Effective Date of this Coal Lease, and for so long thereafter as the Coal is
being produced by Lessee in “Paying Quantities,” but the period for mining shall
not exceed twenty-five (25) years from the date of the first Coal delivery from
the Leased Premises, plus any adjustment for Force Majeure. As used in this
Article, the term “Paying Quantities” means that, by midnight of the last day of
the primary term of the Exploration Lease, the Lessee has commenced and
thereafter continues the primary removal of Coal intended for sale and upon
which royalties will be paid, subject to the provisions of Force Majeure
contained in Article 31 of this Coal Lease.
     No Coal may be mined from the Leased Premises after the end of such
twenty-five (25) year period, as extended by Force Majeure. However, after the
end of the twenty-five (25) year period for mining or, when prior thereto,
mining on the Leased Premises otherwise ceases, this Coal Lease shall continue
for as long as is necessary to allow Lessor to conduct activities necessary or
appropriate to reclaim the land, salvage equipment, and comply with applicable
laws and regulations. Reclamation shall be deemed complete at time of final bond
release. If, at the end of twenty-five (25) years, there is mineable Coal
remaining within the Leased Premises that would be sterilized, bypassed, or
forever forsaken by the termination of mining of Coal by Lessee, adjustments to
this termination date may be made by the mutual consent of Lessor and Lessee.
ARTICLE 7 ROYALTY PAYMENTS
     7.1 Minimum Royalty. Lessee shall pay, or cause to be paid, a royalty to
the Superintendent for the use and benefit of Lessor, on or before the
twenty-fifth (25th) day of each calendar month during the term hereof on all
Coal mined and shipped from the Leased Premises during the preceding calendar
month. The amount of minimum royalty, hereinafter “Minimum Royalty,” paid shall
be an amount per ton equal to 6.5% of the sales price per ton sold and delivered
F.O.B. Mine at loadout into or onto a Carrier, hereinafter “Sales Price.” The
Minimum Royalty of 6.5% may be increased as provided in provision 7.3 below.
     7.2 Additional Royalty. Lessee shall pay, or cause to be paid, an
additional royalty to the Superintendent for the use and benefit of Lessor, on
or before the twenty-fifth (25th) day of the calendar month following each
calendar quarter during the term hereof on all Coal mined and shipped from the
Leased Premises during the preceding calendar quarter. The amount of additional
royalty shall be determined as follows:

  a.   Lessee shall determine the Sales Price less Minimum Royalty and any
production taxes, hereinafter “Base Price.” The Base Price is determined using
the formula and methodology set forth in Appendix A attached hereto. The
production tax components shown in Appendix A are those currently in effect. If,
in the future, taxes levied and payable change, taxes in effect at the time of
sales will be included in the formula and methodology used in determining Base
Price. The amount of additional royalty shall be equal to one-third (1/3) the
increase in the Base Price per ton above $5.157 per ton,

3



--------------------------------------------------------------------------------



 



hereinafter “Initial Base Price.” The Initial Base Price was determined using
the formula and methodology set forth in Appendix A for a Sales Price of $7.38
per ton.

  b.   The Initial Base Price of $5.157 per ton is effective July 1, 2004, and
will be adjusted quarterly thereafter on January 1, April 1, July 1, and October
1 during the term hereof, hereinafter the “Adjustment Date.” The Initial Base
Price as adjusted shall be used to determine the additional royalty for the
quarter preceding the Adjustment Date. The Initial Base Price shall be adjusted
to reflect 85% of any increase in the “GDP-IPD” in accordance with the
definitions, formula, and methodology set forth in Appendix B attached hereto
and effective on the Adjustment Date.     c.   After April 1, July 1, October 1,
and January 1 each year during the term hereof, the Lessee shall determine the
Base Price for all Coal mined and shipped on a year-to-date basis during all of
the previous quarters for the calendar year. The additional royalty due for all
Coal mined and shipped on a year-to-date basis will then be computed. The
additional royalty due for the previous quarter will then be equal to the total
additional royalty as computed on a year-to-date basis less the additional
royalty payments paid for all quarters during the current year prior to the
quarter being paid. Appendix C hereto attached shows an example of the formula
and methodology for determining the additional royalty payment for a quarter.

     7.3 Royalty Offset. If the amount of taxes payable to the Crow Tribe is
reduced for any reason (including, but not limited to, a reduction in the
Montana tax rates) after this Coal Lease takes effect, the Minimum Royalty
provided in Article 7.1 and payable to the Crow Tribe shall be increased by an
amount necessary to offset the reduction in taxes, so that the total taxes and
royalty paid to the Crow Tribe equals the current taxes in existence in 2003,
plus the royalty otherwise payable under this Coal Lease; provided, however,
that the maximum royalty rate shall not exceed 12.5% of the Sales Price; and
provided further that if Westmoreland notifies the Crow Tribe that the increased
royalty will result in serious difficulty in marketing the coal, or loss of
sales under current long term coal sales agreements, the Crow Tribe will
negotiate in good faith on reducing the amount of increase in the royalty rate.
If a tax increase occurs, following a tax reduction and royalty increase per
this section, then there will be a commensurate royalty reduction, so that the
total taxes and royalty paid remains as provided in the first sentence of this
Section 7.3.
     7.4 Royalty Cap and Additional Royalty Adjustment. Notwithstanding
Sections 7.1, 7.2, or 7.3, the total royalty paid to Lessor from the mining
operations under this Coal Lease shall never exceed 12.5% of the Sale Price.
     7.5 Measure of Quantity for Royalty Payment. The quantity of all Coal mined
and shipped by the Lessee shall be determined by railroad or truck scales, belt
weightometers, or other means mutually agreed upon.

4



--------------------------------------------------------------------------------



 



     7.6 Royalty Payments. All royalty payments and reports shall be made
according to the applicable federal regulations governing royalty payments for
Indian coal. Where the express terms of this Agreement differ from any
provisions of the applicable federal regulations, the terms of this Agreement
shall control. This method of payment shall also apply to the Annual Rental and
surface rental payable pursuant to Articles 9 and 10 of this Coal Lease, and to
royalties payable under the Tract III Lease as provided in section 6.1 of the
Exploration Agreement.
ARTICLE 8 TAX
     Lessee shall pay, or cause to be paid, to the Superintendent for the use
and benefit of Lessor, a tax on its mining operations as follows:
     8.1 Exploration Agreement. All tax provisions in the Exploration Agreement,
including, without limitation, Sections 15, 17, and 19, shall apply to all
mining and Mining Activities undertaken pursuant to this Coal Lease.
     8.2 Tax Obligation and Calculation. On Coal mined and shipped from the
Mining Area pursuant to this Coal Lease, Lessee will from time to time pay to
the Lessor a tax equal to the Montana coal severance tax existing at the time
the Exploration Agreement is executed and applicable to the mining of Coal
generally within the state of Montana and a tax equal to the Montana state gross
proceeds tax existing at that time and applicable to the mining of Coal
generally within the state, less whatever amount is required to be paid in
severance and gross proceeds taxes to the state of Montana or its political
subdivisions. The tax shall be levied on the Sales Prices of Coal as defined in
Section 7.1, less any applicable deductions.
          Compliance with the terms of this Coal Lease shall satisfy any
obligation which Lessee may have now, or at any time hereafter, to pay any
severance or other tax to Lessor pursuant to any tax ordinance which now exists
or may be adopted by Lessor hereafter. Lessor shall not attempt to assess or
collect any tax or other amount from Lessee except as provided for in this Coal
Lease or the Exploration Agreement.
          Nothing in this Lease is to be construed as an admission that Montana
has any right to tax coal on the Crow Reservation. In the event the Crow Tribe
litigates this issue, Lessee will cooperate reasonably to provide information to
the Lessor.
     8.3 Maximum Tax. The amount of tax payable to Lessor under provision 8.2
will not exceed the amount that otherwise would be payable by a Coal operator on
non-tribal lands to Montana or its political subdivisions, giving effect to all
allowable deductions and credits, if Lessor’s activities were fully taxable by
Montana or its political subdivisions.
     8.4 Reporting and Payment. Lessee shall provide to the Lessor all of the
information that Lessee may be, or otherwise would be, required to provide to
the state of Montana or its political subdivisions in satisfaction of the
requirements of Montana’s severance tax law and gross proceeds tax law at the
same time that such information is, or otherwise would be, provided to the state
of Montana or to its political subdivisions. Lessee shall pay any amounts due to
the Lessor under this Article, and provide an accounting of, and explanation
for, said amounts, at the same time

5



--------------------------------------------------------------------------------



 



that Montana’s severance and gross proceeds taxes are being, or otherwise would
be, paid. The confidentiality provisions of Article 18 shall apply equally to
this Article. All tax payments shall be made according to the applicable federal
regulations governing royalty payments for Indian coal. Where the express terms
of this Agreement differ from any provisions of the applicable federal
regulations, the terms of this Agreement shall control.
     8.5 Changes in Rate of Tax.
a. Tax Reduction. In the event that either the Montana state severance tax or
gross proceeds tax should be repealed or reduced below its current level, then
amounts paid by Lessee under Section 8.2 shall be reduced accordingly. Further,
an adjustment to royalty will be made in accord with Article 7. In addition, the
parties shall have the rights provided herein below:

  (1)   Lessor may require Lessee to negotiate with Lessor on the amount of
severance and/or gross proceeds taxes, if any, which Lessee will pay to the
Lessor by giving Lessee notice of an intent to renegotiate this provision with
respect to a severance tax and/or gross proceeds tax within ninety (90) days
(unless otherwise agreed) after the effective date of the act of the Montana
legislature or after action of any Montana political subdivision effecting such
reduction.     (2)   Unless otherwise agreed, negotiations shall commence within
thirty (30) days after Lessee’s receipt of the Lessor’s notice of intent to
renegotiate.     (3)   Lessee’s obligation to pay a severance and/or a gross
proceeds tax to Lessor under this Coal Lease shall be suspended during the
period of renegotiation from the last day of the month in which the intent to
renegotiate is received by Lessor. If tax rates are established by agreement as
a result of renegotiation, then Lessee shall pay Lessor a tax or taxes based on
those rates retroactive to the time of suspension of payment under this Coal
Lease.

b. Procedure for Renegotiation Impasse. In the event Lessor and Lessee are
unable to reach an agreement on the amount of taxes to be paid to the Lessor
within sixty (60) days of the commencement of negotiations provided for in
8.5a.(1) (excluding time required to seek approval of any such agreement at the
next meeting of Lessor’s Tribal Legislature), then, unless otherwise agreed,
either Lessor or Lessee may resolve the issue of the proper amount of taxes
payable by Lessee to Lessor under this Coal Lease through binding arbitration.
The arbitration procedure shall be that provided in the Exploration Agreement at
Section 26. The arbitrators shall be asked to arrive at a reasonable rate of
severance and gross proceeds tax which, when combined with the royalty received
by the Crow Tribe, accomplishes the following goals: provision to Westmoreland
of a reasonable profit and rate of return on its investment, when compared with
similar (including non-tribal) mining operations located within Lessee’s market
area; while providing a reasonable return to the Crow Tribe from the mining of
its mineral assets in the form of royalty and severance and gross proceeds
taxes.

6



--------------------------------------------------------------------------------



 



ARTICLE 9 ANNUAL RENTAL
     Lessee shall pay, or cause to be paid, for the use and benefit of Lessor,
in advance, beginning with the date of approval of this Coal Lease by the
Secretary, as annual rental, One Dollar and 0/100 ($1.00) per acre for the first
lease year, and subsequently One Dollar and 0/100 ($1.00) per acre per year,
payable in advance on or before the first day of each lease year, for each and
every year during the continuance of this Coal Lease. The rent is not to be
credited on royalties accruing to Lessor under this Coal Lease. If this Coal
Lease is surrendered or cancelled, no part of any advance rental shall be
refunded to Lessee, nor shall the surrender or cancellation relieve Lessee from
the obligation to pay the advance rental when it becomes due, on any portion of
the Lease that is retained.
ARTICLE 10 SURFACE LEASE
     Lessee shall pay a separate surface rental on all surface property owned by
Lessee within the Mining Area of one dollar and 0/100 cents ($1.00) per acre per
year.
ARTICLE 11 PREVENTION OF WASTE
     Lessee shall carry on development and operations in a workmanlike manner
and agrees to the following: to neither commit nor suffer waste to be committed
upon the land leased; to comply with applicable laws of the United States; and
to surrender and return promptly the premises upon the termination of this Coal
Lease to whoever is lawfully entitled thereto. If Lessee is in compliance with
applicable federal laws and regulations and mining in accord with approved
mining plans and permits, including the Resource Recovery and Protection Plan,
it shall be deemed to be in full compliance with its obligation to prevent waste
and to mine in a workmanlike manner.
     If the payments agreed upon in this Coal Lease have been made and the other
lease terms and applicable regulations have been complied with, the office
fixtures and records, personal property, tools, pumping and drilling equipment,
boilers, engines and mining machinery, facilities and equipment, and all other
personal property and improvements on the leased land (except the Lessor’s
property) may be removed by the Lessee as soon as practicable after the Coal
Lease expires by forfeiture or otherwise.
ARTICLE 12 FORESTS, CROPS, AND GRAZING
     The Lessor agrees that with respect to any surface property rights acquired
by Lessee in the Leased Land, or acquired by Lessee for Lessor as provided in
Article 15, Lessee may remove any timber, crop, or improvements to the extent
convenient for Mining Activities without compensation for same to Lessor.
     With respect to any surface owned by the Tribe and under lease pursuant to
this Agreement, Lessee will reasonably compensate the Tribe for any forest,
crops, or grazing damage or removal in the year it occurs, and for any
diminution in value due to mining assessed as of the completion of final
reclamation (i.e., final bond release).

7



--------------------------------------------------------------------------------



 



ARTICLE 13 ENVIRONMENTAL PROTECTION AND SURFACE RESTORATION
     Lessee’s mining operations shall be conducted in accord with all applicable
federal laws regarding protection of the environment, reclamation, and
restoration of mined areas. Westmoreland’s compliance with said laws shall
constitute full compliance with any obligation Westmoreland has to the Crow
Tribe concerning pollution, pollution control or abatement, environmental
protection, control or abatement, mining procedures, reclamation, reclamation
procedures, results, mining plans, protection of persons or property, and any
other issue addressed by said laws or regulations. The parties recognize the
Crow Tribe’s legal position that the State of Montana lacks jurisdiction to
regulate Westmoreland’s activities under this Agreement that occur on or affect
lands within the exterior boundaries of the diminished Reservation (which
include all of the Prospect Area and Mining Area), while the State asserts
jurisdiction to regulate Westmoreland’s activities outside the boundaries of the
diminished Reservation (including Westmoreland’s existing mining operations on
Tract III within the “ceded strip”).
     The Lessee shall comply with all applicable requirements of the law,
including the Surface Mining Control and Reclamations Act of 1977, and all
regulations promulgated thereunder, including those codified at 30 CFR part 750.
     Lessee recognizes that the Crow Tribe may seek and be granted legal
authority pursuant to federal law (including future acts of Congress) to operate
and administer certain environmental regulatory programs within the Crow Indian
Reservation that would otherwise be operated or administered by federal
agencies, including, but not limited to, SMCRA and the Clean Water Act. Lessee
will not take any actions opposing the Tribe’s efforts to obtain such authority.
If at any time in the future the Crow Tribe gains the legal right and ability to
regulate those activities described above in this Article 13, and desires to
establish and undertake such regulation, Lessee agrees to negotiate in good
faith to amend this Agreement to allow such regulation of its activities upon
such terms as shall guarantee: (a) no net increase in Lessee’s costs; (b) no
duplication, overlap, inconsistency, or conflict with, between, or among
competing laws and regulations issued and applied by any other government with
the right and power to impose such regulation; and (c) Lessee shall not be
subjected to inspection, regulation, and enforcement by more than one
governmental entity.
ARTICLE 14 USE OF LANDS OUTSIDE THE LEASED PREMISES
     Subject to Article 4 of this Coal Lease, Lessee shall be entitled to make
use of tribal surface lands lying outside the Leased Premises reasonably
required for Mining Activities on the Leased Premises, including, but not
limited to, the construction, operation, and maintenance of roads, power lines,
railroads, conveyors, and any road easements required for landowner access.
Lessee shall, to the extent deemed by it to be reasonably feasible and prudent,
utilize such lands in a manner which will minimally impact the Lessor’s use of
such lands, including mining operations conducted by others.
     Lessee shall at all times be required to comply with the federal laws and
regulations governing rights-of-way across Indian lands, unless waived in
accordance with Article 4 of this Coal Lease. Notwithstanding any provision of
this Coal Lease or the Exploration Agreement, any rights-

8



--------------------------------------------------------------------------------



 



of-way across tribal land shall be granted by the Crow Tribe without further
charge or compensation, in consideration of the payments made to the Lessor
under this Coal Lease and the Exploration Agreement. However, if the Secretary
or the Lessor should ever require the Lessee to pay compensation for any right-
of-way across tribal land, then there is hereby granted to the Lessee a credit,
against any tribal taxes due hereunder, equal to the amount of any compensation
Lessee is required to pay.
ARTICLE 15 ACQUISITION OF NON-TRIBAL COAL AND SURFACE RIGHTS BY LESSEE
     15.1 Acquisition. When requested by Lessee, Lessor shall assist Lessee in
acquiring the rights to utilize whatever surface land or interests in lands
within the Crow Reservation Lessee deems necessary or convenient for Mining
Activities.
     15.2 Transfer of Surface Rights to Lessor.

  a.   Lessee may acquire and maintain ownership of surface lands within the
Crow Reservation owned by persons or entities other than the Crow Tribe to the
maximum extent possible while remaining in compliance with the limitations on
land ownership contained in any relevant and applicable federal law. Any surface
lands within the Crow Reservation necessary or convenient for Mining Activities
in excess of permissible acreage limitations may first be acquired by Lessor,
and leased back to the Lessee at the surface rental rates specified in this Coal
Lease.         If Lessor declines to acquire such lands, then such lands may be
acquired by Lessee for Lessor, such acquisition to be evidenced by an
appropriate deed in Lessor’s name. Lessor shall then execute and deliver a lease
of said lands back to Lessee which grants Lessee all rights to use provided in
this Coal Lease and the Exploration Agreement, without cost, (except as
otherwise provided for in this Coal Lease or the Exploration Agreement) any and
all of the land and any water rights associated with such land for Mining
Activities until the Mining Activities on that land have been completed, and all
uses by Lessee for any purposes connected with mining or reclamation cease. The
term of said lease shall run concurrently with the term of this Coal Lease.
Lessee shall provide Lessor with copies of any data, information or materials in
its possession relative to title to the lands conveyed.     b.   The mechanism
provided in this Article for the acquisition of surface rights may also be used
by Lessee to acquire surface lands within the Crow Reservation which are outside
the Mining Area for the purpose of exchanging said lands for lands within the
Mining Area.     c.   With respect to any surface lands acquired and owned by
Lessee pursuant to provision 15.2.a. of this Coal Lease, Lessee shall, at the
end of the term of this Coal Lease, convey the same to the Crow Tribe. However,
this provision

9



--------------------------------------------------------------------------------



 



      will not prevent Westmoreland from acquiring property within the
boundaries of the Crow Reservation for the purpose of swapping or trading for
other property in order to allow Westmoreland to acquire title to surface within
the Mining Area. Property acquired by Westmoreland for that purpose, and
eventually used for that purpose, shall not be conveyed to the Crow Tribe.
Further, to facilitate acquisition of property needed for Mining Activities,
Westmoreland may encumber any property it acquires within the Crow Reservation
or any property acquired by it for or in the name of the Crow Tribe with access
road easements in favor of Westmoreland (for Mining Activities) or private
owners as may be needed to arrange land swaps or purchases, for acquisition by
Westmoreland of surface rights needed for Mining Activities.     d.   Lessee
reserves the right to burden any property acquired and conveyed pursuant to this
Article with easements for road access in favor of Lessee or private landowners
(to the extent required to obtain surface rights needed for Mining Rights).

ARTICLE 16 TRANSFER OF LANDS BY LESSOR
     The Lessor shall retain the right to sell, lease, trade, transfer, or
otherwise convey any of the lands covered by this Coal Lease, including the
Perimeter Area lands. Any such conveyance shall, however, be subject at all
times to the rights of Lessee provided in this Coal Lease and the Exploration
Agreement, including Article 23 of this Coal Lease.
ARTICLE 17 MINE OPERATIONS–ROADS AND WATER
     17.1 Existing Roads. To the extent it may do so, the Lessor grants to
Lessee the right to use any existing public roads on the Crow Reservation and
the right to improve such roads. Subject to the provisions of Article 4 of this
Coal Lease and compliance with applicable laws and regulations governing
rights-of-way across Indian lands, Lessor shall also grant to Lessee the right
to construct, maintain, and use new roads within the Crow Reservation to
facilitate activities contemplated by this Coal Lease.
          Before Lessee paves or improves any existing road, or constructs a new
road which provides a link to an existing road providing access beyond the
Leased Premises, the Lessor shall be notified of the plan for such road. The
location and construction of any new roads shall require the consent of the
Lessor and Secretary pursuant to applicable federal law, provided that the
Lessor’s consent may not be unreasonably withheld.
          Lessee will not dedicate any road constructed by it within the Leased
Premises for public use and such roads will be marked with signs indicating that
they are only for private use unless Lessor determines that such road is needed
as a public road, subject, however, to the consent of Lessee.

10



--------------------------------------------------------------------------------



 



          Upon expiration of this Coal Lease, or at such times as the roads
constructed on the Leased Premises are no longer needed by Lessee for the
activities contemplated under this Coal Lease, the rights granted by Lessor to
Lessee to use such roads shall cease. Such roads shall then vest solely in the
Lessor or surface owner, which shall assume all further responsibility for the
upkeep and maintenance of such roads, to the maximum extent allowed by law.
     17.2 Water. The Lessor grants to Lessee the right to use any tribal water
rights Lessor may have appurtenant to the Leased Premises for Mining Activities.
Lessee may use surface or subsurface water for Mining Activities, regardless of
the manner of its occurrence, including groundwater and pit water; except that
any water and/or wastewater disposal shall be in compliance with applicable laws
and regulations. Lessee may drill at its expense any necessary water wells on
land covered hereby; provided such well shall not affect the quality or quantity
of water being used for domestic, livestock, irrigation, or other existing
tribal purposes, and further provided that Lessee obtain any Crow Tribal permits
required for water well drilling on the Crow Reservation.
ARTICLE 18 MONTHLY STATEMENTS
     Lessee shall keep an accurate record of mining operations, showing for each
month the total sales and amounts of Coal mined and sold. Lessee shall furnish
the Superintendent and Crow Tribal Mineral Office monthly reports of these
matters before the twenty-fifth (25th) day of the succeeding month.
     An audit of Lessee’s accounts and books shall be made annually or at any
time directed by the Superintendent, by a certified public accountant approved
by the Secretary or the Secretary’s authorized representative and at the expense
of Lessee. Lessee shall furnish, through the Superintendent, a free copy of the
audit to the Secretary or the Secretary’s authorized representative and Crow
Tribal Mineral office promptly after the completion of each audit.
     Lessor acknowledges that much of the information described in this Article
is trade secret information of potential benefit and use to Lessee’s business
competitors and, therefore, agrees to keep all information strictly confidential
to the maximum extent allowed by law.
ARTICLE 19 REGULATIONS
     Lessee shall abide by and conform to any and all legal and enforceable
regulations of the Secretary now or in the future in force relative to the Coal
Lease. Neither the rate of royalty, nor the annual rental, nor the term of the
Coal Lease may be changed by a future regulation without the consent of the
parties to this Coal Lease.
ARTICLE 20 ASSIGNMENT OF LEASE
     Lessee shall not assign this Coal Lease or sublet any portion of the Leased
Premises, except with the approval of the Secretary. Notwithstanding this
limitation, Westmoreland may assign to an Operating Subsidiary without the
approval of the Crow Tribe or the Secretary as provided in 25.1 of the
Exploration Agreement.

11



--------------------------------------------------------------------------------



 



ARTICLE 21 BOND
     Lessee agrees to furnish such bonds as may be required by law to conduct
Mining Activities under this Coal Lease.
ARTICLE 22 INSPECTION
     The Leased Premises, producing operations, and appurtenances of the Lessee
may be inspected by the Lessor and its agents or any authorized representative
of the Secretary.
ARTICLE 23 DISPOSITION OF OTHER RESOURCES
     Lessor, along with the United States, retains the right to grant to other
persons, firms, or corporations oil and gas leases (including methane gas),
mineral leases (other than coal) or licenses, or exploration rights for oil, gas
or other minerals (other than coal) or rights-of-way incident thereto, on the
Mining Areas and Facilities Area, all of which will be made subordinate and
subject to Lessee’s rights specifically granted herein. Such oil, gas, and
minerals activities (other than coal) may be carried out concurrently with
Mining Activities hereunder; provided, however, that such operations shall not
interfere in any way with Mining Activities hereunder and no permanent fixture
will be placed on, and no mining or drilling activity undertaken in, an active
or planned Mining Area without Lessee’s prior written approval. Any coal bed
methane leases granted by Lessor covering lands covered by this Coal Lease shall
provide that any attempts to drill for coal bed methane on the acres leased must
be done in a manner that will not interfere in any way with Lessee’s operation,
present or future, or sterilize any coal reserves.
ARTICLE 24 SURRENDER AND TERMINATION
     Lessee may at any time terminate this Coal Lease or any part thereof upon
the payment of all rentals, royalties, and other obligations then due to the
Lessor and a surrender fee of Five Dollars and 0/100 ($5.00) and upon written
notice being given sixty (60) days in advance to the Lessor through the Crow
Tribal Government and the Secretary. This Coal Lease shall continue in full
force and effect as to the lands not so surrendered. If this Coal Lease or any
assignment thereof has been recorded, the Lessee or assignee shall file a
recorded release and provide notice to the Superintendent of termination of this
or any portion of this Coal Lease.
ARTICLE 25 RELINQUISHMENT OF SUPERVISION BY SECRETARY OF INTERIOR
     Should the Secretary of Interior, at any time during the term of this
instrument, relinquish supervision as to all or part of the acreage covered, the
relinquishment shall not bind Lessee until the Secretary has given Lessee thirty
(30) days written notice. Until these requirements are fulfilled, Lessee shall
continue to make all royalty and rental payments due under this Coal Lease.
     After notice of relinquishment has been received by Lessee, this Coal Lease
shall be subject to the following further conditions:

12



--------------------------------------------------------------------------------



 



     25.1 All rentals and royalties accruing shall be paid directly to Lessor or
its successors in title; and
     25.2 If, at the time supervision is relinquished by the Secretary as to all
lands under this Coal Lease, Lessee has made all payments due and has fully
performed all obligations on its part to be performed up to the time of the
relinquishment, any bond given to the Secretary to secure performance of the
Coal Lease shall be released to Lessee.
ARTICLE 26 INSURANCE, SOCIAL SECURITY, AND TAXES
     Lessee agrees to carry such insurance covering all persons working in, on,
or in connection with the Leased Premises for the Lessee as will fully comply
with the provisions of the statutes of the state of Montana covering worker’s
compensation and occupational disease, as are now in force or as may be amended.
Further, the Lessee agrees to comply with all the terms and provisions of all
applicable laws of the state of Montana and of the United States of America as
now exist or as may be amended, pertaining to Social Security, unemployment
compensation, wages, hours and conditions of labor; and to indemnify and hold
the Lessor and the United States harmless from payment of any damages occasioned
by the Lessee’s failure to comply with these laws.
ARTICLE 27 HEIRS AND SUCCESSORS IN INTEREST
     Lessor and Lessee agree each obligation under this Coal Lease shall extend
to and be binding on, and every benefit shall inure to, the heirs, executors,
administrators, successors of, or assigns of the parties to this Coal Lease.
ARTICLE 28 GOVERNMENT EMPLOYEES NOT TO ACQUIRE LEASE
     No lease, its assignment, or interest in the same will be approved to any
employee or employees of the United States Government, whether connected with
the Bureau of Indian Affairs or otherwise. No employee of the United States
Department of the Interior shall be permitted to acquire any interest in the
leases by ownership of stock in corporations having leases or in any other
manner.
ARTICLE 29 DEFAULT
     Any defaults hereunder by either party shall be handled in accord with
Section 23 of the Exploration Agreement.

13



--------------------------------------------------------------------------------



 



ARTICLE 30 PRESERVATION OF ANTIQUITIES
     Lessee shall obtain necessary archeological clearances in accordance with
the Antiquities Act of 1906, the Archaeological Resources Protection Act of
1979, and other applicable laws before the start of any mining. When directed by
the Lessor or the Secretary, Lessee shall obtain, at its own expense, a
qualified archaeologist to examine and, if necessary, excavate or gather any
ruins or other objects of historical or cultural significance located on the
Leased Premises. Such actions will be conducted after consultation with Lessor,
the Bureau of Indian Affairs, and the Advisory Council on Historic Preservation.
Any objects that are excavated or gathered shall be turned over to the Lessor or
the appropriate federal agency.
ARTICLE 31 FORCE MAJEURE
     If, because of Force Majeure, the Lessee is reasonably prevented from
performing any of its obligations under this Coal Lease or satisfying any of the
conditions of this Coal Lease, including those obligations and conditions, which
if unfulfilled, may limit the term of the Coal Lease, then such obligations and
conditions shall be reduced, and any time or date (including those on the term
of this Coal Lease if production of coal in paying quantities is interrupted by
such Force Majeure), shall be extended or reduced to the extent the Lessee is so
prevented. As used herein, “Force Majeure” shall have the meaning provided at
Section 11 of the Exploration Agreement and the mitigation and notification
procedures provided therein shall apply.
ARTICLE 32 ARBITRATION
     Except as otherwise provided herein, any disputes arising under this Coal
Lease or the Exploration Agreement, and any claims of breach, default,
invalidity, or termination, or application or interpretation hereunder, and any
other disputes arising hereunder, shall be settled by binding arbitration. The
arbitration provisions of Section 26 of the Exploration Agreement shall apply.
ARTICLE 33 LIMITED WAIVER OF SOVEREIGN IMMUNITY
     The Crow Tribe specifically and unequivocally waives its sovereign immunity
from suit and hereby consents to being named as a party in any litigation
between Westmoreland, an Operating Subsidiary and the Crow Tribe involving the
construction, execution, interpretation, validity, enforcement, performance, or
any disputes arising under this Coal Lease and the Exploration Agreement,
including any dispute concerning the rights, responsibilities, and obligations
of the parties hereto relating to the mining of Crow Coal under this Coal Lease
and the Exploration Agreement. It is agreed that this waiver of sovereign
immunity is limited and extends only to Westmoreland and an Operating Subsidiary
and to no other parties, and that the waiver is further limited to only those
matters referenced in this provision.
     This waiver shall be effective such that both parties shall comply with the
binding arbitration provisions of the Exploration Agreement and Coal Lease and
either party may have recourse to federal court to fully enforce the parties’
agreement to arbitrate and the arbitration result pursuant to the Federal
Arbitration Act found at 9 U.S.C. § 1, et seq.

14



--------------------------------------------------------------------------------



 



     This waiver of sovereign immunity is based upon the Crow Tribe’s opinion,
belief and considered finding that the assertion of the Crow Tribe’s sovereign
immunity in any dispute involving Westmoreland concerning this Exploration
Agreement or the Coal Lease would be inappropriate. The parties expressly
recognize this waiver shall not extend to or apply to any claim which might be
brought against the Crow Tribe for punitive damages. Further, the parties
expressly recognize this waiver shall not permit or authorize the sale or
transfer of any property held by the United States in trust for the Crow Tribe.
Except for an award of costs and attorneys’ fees of or for any arbitration
proceedings, the Crow Tribe’s monetary liability resulting from any dispute
arising under the referenced agreements and the waiver of sovereign immunity
herein is limited to an award against the Tribe of offsets or withholding of
future royalties and taxes otherwise payable by Westmoreland to the Crow Tribe,
and/or injunctive relief providing for enforcement of Westmoreland’s right to
explore, lease, and mine according to the referenced agreements.
     A true and correct copy of Crow Tribal Legislative Act No. CLB 0402,
enacted February 10, 2004, and approved February 12, 2004, approving this
limited waiver of sovereign immunity as to matters arising in conjunction with
this Exploration Agreement and Coal Lease, is attached hereto as Exhibit “D.”
ARTICLE 34 OBLIGATIONS
     While the Leased Premises are in trust or restricted status, all of the
Lessee’s obligations under this Coal Lease and the obligations of its sureties
are to the United States as well as to the owners of the Leased Premises.
ARTICLE 35 MISCELLANEOUS
     35.1 Notices. Unless otherwise specified, all notices, requests,
statements, and other information shall be in writing and delivered to or sent
by registered or certified mail, with return receipt requested, postage prepaid,
to the address of the party as set out below, and shall be effective upon
receipt.

              If to Lessor:
 
       
 
      Chairperson
 
      Crow Tribal Council
 
      Crow Agency, Montana 59022
 
       
 
  and    
 
       
 
      Crow Tribe Legal Department
 
      P.O. Box 340
 
      Crow Agency, MT 59022
 
            If to Lessee:
 
       
 
      President

15



--------------------------------------------------------------------------------



 



         
 
      Westmoreland Resources, Inc.
 
      P.O. Box 449
 
      Hardin, MT 59034
 
       
 
      and
 
       
 
      General Counsel
 
      Westmoreland Coal Company
 
      2 North Cascade Avenue, Third Floor
 
      Colorado Springs, CO 80903-1614
 
            If to Regional Director:
 
       
 
      Regional Director
 
      Billings Area Office
 
      Bureau of Indian Affairs
 
      316 North 26th Street
 
      Billings, Montana 59101
 
            And if to the Superintendent:
 
       
 
      Superintendent
 
      Bureau of Indian Affairs
 
      Crow Indian Agency
 
      P.O. Box 69
 
      Crow Agency, Montana 59022

or to such other address or individual as the Lessor or Lessee may otherwise
specify.
     35.2 Applicable Law. This Coal Lease shall be construed in accordance with
the laws of the state of Montana. It is the intention of the parties that this
provision shall relate only to matters of contract construction, and that such
provision shall in no way be construed to authorize the imposition of Montana
regulatory law relative to Mining Activities undertaken by Lessee within the
exterior boundaries of the Crow Reservation.
     35.3 Headings. The captions of Articles and underlying provisions are for
convenience of reference and are not to be considered a part of the text or to
be used to interpret any provision of this Coal Lease.
     35.4 Invalidity. If any court shall hold any part of this Coal Lease to be
invalid, such holding shall not invalidate any other part of this Coal Lease.
     35.5 Other Tribal Coal Leases. In the event Lessor enters into a coal lease
or other coal development lease with someone other than Lessee on lands in the
vicinity of the Mining Areas identified herein, Lessee agrees that it will not
unreasonably interfere with the operations of such lessee. Lessor agrees that if
it should enter into a coal lease or other coal development lease on lands

16



--------------------------------------------------------------------------------



 



in the vicinity of the Mining Areas identified herein, Lessor shall provide in
such lease or other lease that the lessee thereunder shall conduct its
operations so as not to unreasonably interfere with Lessee’s Mining Activities.
     35.6 Interest. All royalties, taxes, rentals, and any other sums payable
under this Coal Lease which are not paid when due shall thereafter bear simple
interest, from the date due until paid, at the fixed rate of prime plus two
percent (2%), with the rate fixed according to the prime rate of interest in
effect on the due date of the payment.
ARTICLE 36 TRIBAL EMPLOYMENT
     Lessee shall give a priority right of employment to members of the Crow
Tribe for all positions for which they are qualified and available and shall pay
the prevailing wage rates for similar services in the area. Upon initial hiring
and whenever thereafter a job opening occurs, Lessee, its contractors or
subcontractors, shall give notice of such opening to the Crow Tribe stating the
time and place where job applications will be accepted. Except in cases of
emergency, no nonmember of the Tribe shall be hired for any job until at least
forty-eight (48) hours (not including Saturdays and Sundays) following the
delivery of such notice to the Crow Tribe. In order to supplement and reinforce
the above employment standards, which have governed Westmoreland’s Tribal
employment obligations since the inception of the Tract III Lease, Lessee agrees
to use reasonable good faith efforts to:

  a.   Expand Tribal employment when job openings occur for which there are
qualified and available Tribal members in supervisory, management, and staff
positions within WRI and its mining contractor, and provide training and
promotional opportunities to qualified Crow Tribal members at least equal to
those opportunities provided to other members of WRI’s and its contractor’s
professional staffs;     b.   Expand employment of Crow Tribal members by
subcontractors when job openings occur for which there are qualified and
available Tribal members and periodically provide advance planning notice of
typical anticipated subcontracting needs (including emergency services) to the
Tribe’s TERO office;     c.   Encourage the purchase of materials and services
by WRI and its mining contractor from Crow-owned businesses when qualified and
competitive, and periodically provide advance planning notice of typical
anticipated purchasing needs to the Tribe’s TERO office.

     Lessee further agrees to follow the foregoing Tribal employment provisions
on the Tract III Lease effective immediately upon the parties’ execution of the
Exploration Agreement.
     The terms of this paragraph may be amended by subsequent agreement of the
parties to this Lease. Compliance with this provision shall be deemed full
compliance with any Crow Tribal law or regulation related to employment of
Tribal members, except that Lessee take no position with

17



--------------------------------------------------------------------------------



 



respect to Tribal regulation of union membership or dues requirements for Tribal
members working on the Reservation.
ARTICLE 37 SALE OF COAL WITHIN FIFTY MILES
     Lessee will not sell coal mined from the Leased Premises for use in a coal
conversion or mine-mouth generating facility to be located on the Crow Indian
Reservation or within fifty (50) miles of the exterior boundaries of the
diminished Crow Indian Reservation without first receiving approval of such sale
from the Lessor.
ARTICLE 38 THE MINE-MOUTH GENERATING FACILITY
     It is the intention of Westmoreland and the Crow Tribe to continue
exploring the possibility and feasibility, on mutually agreeable terms, of
constructing and operating a coal-fired generating facility on or near the Crow
Indian Reservation using coal mined by Westmoreland from the Mining Area and/or
the Tract III lease area. The terms of this Lease are not intended to apply to
Crow coal produced to supply such a facility. Without affecting the terms of
this Lease, the Crow Tribe reserves the right and authority to grant tax and
royalty concessions of any type for any Crow coal produced to supply a coal
conversion or electric generating facility in which the Crow Tribe or other
Tribally-owned entity has an equity interest.
ARTICLE 39 USE OF FACILITIES AREA
     In addition to the Leased Premises, Lessee shall use the area lying north
of the Leased Premises and currently within the boundaries of the Tract III
Lease existing between the Lessor and Lessee dated November 26, 1974, for
location of mining facilities. The Facilities Area shall be used for any
hauling, processing, storing, weighing, loading, and any other Mining Activities
related to the production of Coal.
     To provide for the use of said area, and notwithstanding any other
agreements between the parties, Lessor and Lessee agree that any obligations
Lessee may have under that agreement entitled “Land Purchase Option Agreement”
dated November 26, 1974, to offer to sell any lands to the Crow Tribe shall
abate and be suspended until the completion of any and all mining or reclamation
activities in connection with or occurring pursuant to this Coal Lease.
ARTICLE 40 WAIVER
     No failure by either party to insist upon the strict performance of the
terms of conditions of this Coal Lease or to exercise any right or remedy
consequent upon the breach thereof, or to complain of any act or omission by the
other party and no acceptance of full or partial payments during the continuance
of such breach constitutes a waiver of any terms or conditions of this Coal
Lease to be performed or observed by the parties.
ARTICLE 41 MEMORANDUM OF LEASE

18



--------------------------------------------------------------------------------



 



     Lessor or Lessee intend to execute a Memorandum of Lease for purposes of
recordation in the county wherein the Leased Premises are located. In the event
of any inconsistency between the Memorandum of Lease and the terms hereof, the
terms hereof shall govern.
ARTICLE 42 APPROVAL BY SECRETARY
     The parties’ obligations hereunder are contingent upon the approval of this
Coal Lease by the Secretary which shall occur pursuant to Section 21 of the
Exploration Agreement. Approval of this Coal Lease by the Secretary constitutes
approval of the exhibits attached hereto and all other agreements or exhibits
incorporated herein. Further, by the approval of this Coal Lease, it is the
finding of the Secretary that this Coal Lease and the attached exhibits are in
the best interest of the Crow Tribe, and any regulations that are, in any way,
inconsistent with the rights granted herein, are waived. The Secretary’s
approval of this Lease is expressly limited by Section 21.6 of the Exploration
Agreement.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Coal Lease Agreement on
the day and year first mentioned.

                  CROW TRIBE OF INDIANS    
 
           
 
  By:        
 
     
 
          Chairman    
 
                WESTMORELAND RESOURCES, INC.    
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           

     
APPROVED:
   
 
   
 
Secretary of Interior
       

20